UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4183


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES ERVIN MARTIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00330-REP-6)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Ervin Martin, Appellant Pro Se. Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Ervin Martin appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Martin, No.

3:03-cr-00330-REP-6 (E.D. Va. Jan. 27, 2009).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2